Citation Nr: 1042179	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a waiver of overpayment of Dependency and 
Indemnity Compensation (DIC) payment issued June 1, 2008 to A.B..  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1971.  
The Veteran passed away in August 2005.  In May 2008, the 
Veteran's surviving spouse, A.B. passed away.  At the time of her 
death, she was in receipt of DIC payments.  The appellant is the 
son of the Veteran and A.B. and represents the estate of A.B.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the Appellant in the creation of the 
overpayment of DIC benefits to A.B. for the month of May 2008.

2.  Recovery of the overpayment would be against the principles 
of equity and good conscience.


CONCLUSION OF LAW

Affording the Appellant the benefit-of-the-doubt, recovery of the 
overpayment of a DIC payment issued to A.B. on June 1, 2008 for 
the month of May 2008 would violate the principles of equity and 
good conscience, and is, therefore, waived.  38 U.S.C.A. §§ 5107, 
5302 (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from November 1948 to May 1971.  
The Veteran passed away in August 2005.  On May [redacted], 2008, the 
Veteran's surviving spouse, A.B. passed away.  At the time of her 
death, she was in receipt of monthly DIC payments.  

Following A.B.'s death, the appellant, who is the son of A.B. and 
the Veteran, received a DIC payment issued June 1, 2008, which 
was labeled as payment for the month of May.  Believing that A.B. 
was entitled to this check, the appellant used it to pay expenses 
A.B. incurred during her final weeks of life on behalf of her 
estate.  However, he also called VA and informed them of A.B.'s 
death and later returned to VA a DIC payment check for the month 
of June 2008 which he received in July 2008.  

In July 2008, the RO informed the appellant that A.B.'s DIC 
benefits were terminated effective May 1, 2008, that she was not 
entitled to DIC benefits for the month of May 2008, and that VA 
intended to recoup this overpayment.  As the account which the 
May 2008 payment had been deposited in contained insufficient 
funds to cover the amount of the disputed DIC payment, the bank 
deducted this amount from the appellant's personal checking 
account, because he had been a joint account owner with A.B..

The appellant has argued that VA's recovery of the overpayment 
was unjust and caused him undue hardship.  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation (DIC), educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R. § 1.956(a).

According to the applicable law and regulations, recovery of 
overpayments of any benefit made under the laws administered by 
VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 3.962, 1.963(a), 1.965 
(2010).

The phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In making 
this determination, consideration will be given to the following 
elements (which are not intended to be all- inclusive): (1) fault 
of the debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of the 
purpose of an existing benefit to the appellant, (5) unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his or her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2010).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  38 C.F.R. § 1.965(a) 
(2010).

Here, the Board finds no evidence of fraud, misrepresentation, or 
bad faith on the part of the appellant.  There is no evidence 
that the appellant knew or should have known that A.B.'s estate 
was not entitled to a DIC payment for May 2008.  It was certainly 
not unreasonable for appellant to assume that as his mother was 
alive for at least half of the month of May, she would be 
entitled to DIC benefits for that month.  The appellant has 
stated that he used the May 2008 DIC payment to pay the expenses 
A.B. incurred prior to her death, and the Board has no reason to 
disbelieve him.  

Furthermore, the appellant promptly informed VA of A.B.'s death 
and returned a check for a DIC payment issued in July 2008 for 
the month of June 2008.  

With respect to the elements of equity and good conscious, it 
does not appear that the appellant unreasonably delayed in 
informing VA of A.B.'s death or otherwise was at fault in the 
creation of the overpayment.  Additionally, although the 
overpayment of benefits results in a loss to VA, the appellant 
personally has not been unjustly enriched, as he has credibly 
stated he used the May 2008 DIC benefits to pay the final 
expenses of A.B.'s estate.  Along those lines, the Board finds 
that attempting to recoup an overpayment of benefits to a 
deceased beneficiary where the overpayment has been used on 
behalf of that deceased beneficiary's estate would defeat of the 
purpose of the existing benefit. 

Accordingly, the Board concludes that recovery of the overpayment 
of the DIC payment issued to A.B. on June 1, 2008 for the month 
of May 2008 would be against equity and good conscience and 
waiver of recovery is warranted, which should result in 
reimbursement to the appellant.

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) does not apply to the instant case. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  See Barger v. Principi, 16 Vet. 
App. 132 (2002) (the VCAA does not apply to cases involving the 
waiver of recovery of overpayment claims because the statute at 
issue in such cases is not found in Title 38, United States Code, 
Chapter 51, i.e., the laws affected by the VCAA).

The statute governing waiver claims, however, has its own notice 
provisions.  38 U.S.C.A. § 5302.  In a waiver claim, the payee 
must be notified of his right to apply for a waiver and be 
provided with a description of the procedures for submitting the 
application.  In this case, it does not appear that the appellant 
was properly notified of his right to apply for a waiver.  
Nevertheless, given the fully favorable decision herein, the 
Board finds that any issue with regard to the lack of notice or 
assistance provided to the Veteran is moot or represents harmless 
error.

ORDER

Entitlement to waiver of the recovery of a DIC payment to A.B. 
issued June 1, 2008 for the month of May 2008 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


